United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-1921
                                 ___________

John T. Maclin,                          *
                                         *
            Appellant,                   *
                                         * Appeal        from      the    United
States
    v.                     * District Court for the
                           * District of Minnesota.
John J. Callahan, Commissioner of                 *
Social Security,           *      [UNPUBLISHED]
                           *
         Appellee.         *
                      ___________

                                         Submitted:  October 16, 1997
                                                 Filed:   October 31,
1997
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    John T. Maclin appeals the district court&s1 order
granting summary judgment affirming the Commissioner&s
decision to deny Maclin disability insurance benefits
(DIB) and supplemental security income (SSI). After a
careful review of the record and the parties& submissions
we conclude substantial evidence on the record as a whole

       1
       The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendation of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
supports the ALJ&s conclusion that Maclin was engaged in
substantial gainful activity during the period for which
he seeks benefits, and thus was ineligible for DIB or
SSI.    Accordingly, we affirm the judgment of       the
district court. See 8th Cir. R. 47B.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-